NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER              Thirteenth District of Texas             956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           June 30, 2015

      Hon. Von H. Shelton                          Hon. Bernard T. Klimist
      Attorney At Law                              Attorney At Law
      2038 E. Mulberry St.                         204 E. Santa Rosa St.
      Angleton, Tx 77515-3923                      Victoria, TX 77901
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00003-CV
      Tr.Ct.No. 10-1-13638
      Style:    ABEL MORENO v. KENNETH W. LANGSTON


               Appellee’s motion for rehearing in the above cause was this day DENIED by this
      Court.



                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch